TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00368-CV



                                  Laura Pressley, Appellant

                                               v.

                              Gregorio “Greg” Casar, Appellee




                                     NO. 03-15-00505-CV



                                   David Rogers, Appellant

                                               v.

                              Gregorio “Greg” Casar, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. D-1-GN-05-00374, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellant David Rogers has filed an unopposed motion to consolidate the appeals

in the above cause numbers. Both appeals concern the same causes of action, statutes, and factual

matters, and both causes were considered together before the trial court. We therefore grant

appellant Rogers’ unopposed motion to consolidate the causes for purposes of consideration; both
cause numbers will continue, and the merits of the appeals will be considered together. Because

Cause No. 03-15-00368-CV has been docketed as accelerated, both cause numbers will proceed as

accelerated according to the deadlines set forth for accelerated appeals in the Texas Rules of

Appellate Procedure.

              It is ordered September 17, 2015.



Before Justices Puryear, Goodwin, and Bourland




                                              2